


110 HR 2259 IH: To ensure that members of the National Guard and Reserves

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2259
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Welch of Vermont
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that members of the National Guard and Reserves
		  are able to fully participate in the benefits delivery at discharge program
		  administered jointly by the Secretary of Defense and the Secretary of Veterans
		  Affairs to provide information and assistance on available benefits and other
		  transition assistance to members of the Armed Forces who are separating from
		  the Armed Forces.
	
	
		1.Participation by members of
			 reserve components in benefits delivery at discharge program
			(a)Plan To maximize
			 participationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly submit to Congress a plan to maximize access to the
			 benefits delivery at discharge program for members of the reserve components of
			 the Armed Forces who have been called or ordered to active duty at any time
			 since September 11, 2001.
			(b)ContentsThe plan submitted under subsection (a)
			 shall include a description of efforts to ensure that services under the
			 benefits delivery at discharge program are provided, to the maximum extent
			 practicable—
				(1)at each military
			 installation;
				(2)at each armory and
			 military family support center of the National Guard;
				(3)at each military
			 medical care facility at which members of the Armed Forces are separated or
			 discharged from the Armed Forces; and
				(4)in the case of a
			 member on the temporary disability retired list under section 1202 or 1205 of
			 title 10, United States Code, who is being retired under another provision of
			 such title or is being discharged, at a location reasonably convenient to the
			 member.
				(c)Benefits
			 delivery at discharge program definedIn this section, the term benefits
			 delivery at discharge program means a program administered jointly by
			 the Secretary of Defense and the Secretary of Veterans Affairs to provide
			 information and assistance on available benefits and other transition
			 assistance to members of the Armed Forces who are separating from the Armed
			 Forces, including assistance to obtain any disability benefits for such members
			 may be eligible.
			
